 1 McGREGOR W. SCOTT
   United States Attorney
 2 GARY M. LEUIS
   Special Assistant United States Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
   UNITED STATES OF AMERICA
 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        Case No. 1:19-po-00029-SAB
12                        Plaintiff,                  [Citation #6044861 CA/74]
13   v.                                               MOTION AND ORDER FOR DISMISSAL
14   EMILY WEISS.
15                        Defendant.
16

17

18          The United States of America, by and through McGregor W. Scott, United States Attorney, and

19 Gary M. Leuis, Special Assistant United States Attorney, hereby moves to dismiss Case No. 1:19-po-
20 00029-SAB [Citation #6044861 CA/74] against EMILY WEISS., without prejudice, in the interest of

21 justice, pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.

22

23 DATED: March 20, 2019                                Respectfully submitted,

24                                                      McGREGOR W. SCOTT
                                                        United States Attorney
25
                                                By:     /s/ Gary M. Leuis
26                                                      GARY M. LEUIS
                                                        Special Assistant United States Attorney
27

28
                                                       1
29

30
 1
                                                 ORDER
 2

 3          IT IS HEREBY ORDERED that Case No. 1:19-po-00029-SAB [Citation #6044861 CA/74]
 4 against EMILY WEISS. be dismissed, without prejudice, in the interest of justice.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     March 20, 2019
                                                    UNITED STATES MAGISTRATE JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                      2
29

30
